--------------------------------------------------------------------------------

EXHIBIT 10.30




GENENTECH, INC.

$500,000,000, 4.40% Senior Notes due 2010
$1,000,000,000, 4.75% Senior Notes due 2015
$500,000,000, 5.25% Senior Notes due 2035

Purchase Agreement

July 13, 2005

Citigroup Global Markets Inc.
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
            c/o Citigroup Global Markets Inc.
            388 Greenwich Street
            New York, New York  10013

Ladies and Gentlemen:

                        Genentech, Inc., a corporation organized under the laws
of Delaware (the "Company"), proposes to issue and sell to the several parties
named in Schedule I hereto (the "Initial Purchasers"), for whom you (the
"Representatives") are acting as representatives, $500,000,000 aggregate
principal amount of its 4.40% Senior Notes due 2010 (the "2010 Notes"),
$1,000,000,000 aggregate principal amount of its 4.75% Senior Notes due 2015
(the "2015 Notes") and $500,000,000 aggregate principal amount of its 5.25%
Senior Notes due 2035 (the "2035 Notes," and together with the 2010 Notes and
the 2035 Notes, the "Securities"). The Securities are to be issued under an
indenture, to be dated as of the Closing Date, between the Company and The Bank
of New York Trust Company, N.A., as trustee (the "Trustee"), as supplemented by
an Officers' Certificate to be dated as of the Closing Date (as supplemented,
the "Indenture"). Holders of the Securities will have the benefit of a
registration rights agreement (the "Registration Rights Agreement"), to be dated
as of the Closing Date, between the Company and the Initial Purchasers, pursuant
to which the Company will agree to register the Securities under the Act subject
to the terms and conditions therein specified. To the extent there are no
additional parties listed on Schedule I other than you, the term Representatives
as used herein shall mean you as the Initial Purchasers, and the terms
Representatives and Initial Purchasers shall mean either the singular or plural
as the context requires. The use of the neuter in this Agreement shall include
the feminine and masculine wherever appropriate. Certain terms used herein are
defined in Section 18 hereof.

                        The sale of the Securities to the Initial Purchasers
will be made without registration of the Securities under the Act in reliance
upon exemptions from the registration requirements of the Act.

                        In connection with the sale of the Securities, the
Company has prepared a preliminary offering memorandum, dated July 13, 2005 (as
amended or supplemented at the date thereof, including any and all exhibits
thereto and any information incorporated by reference therein, the "Preliminary
Memorandum"), and a final offering memorandum, dated July 13, 2005 (as amended
or supplemented at the Execution Time, including any and all exhibits thereto
and any information incorporated by reference therein at the Execution Time, the
"Final Memorandum"). Each of the Preliminary Memorandum and the Final Memorandum
sets forth certain information concerning the Company and the Securities. The
Company hereby confirms that it has authorized the use of the Preliminary
Memorandum and the Final Memorandum, and any amendment or supplement thereto, in
connection with the offer and sale of the Securities by the Initial Purchasers.
Unless stated to the contrary, any references herein to the terms "amend,"
"amendment" or "supplement" with respect to the Final Memorandum shall be deemed

 

--------------------------------------------------------------------------------

 

to refer to and include any information filed under the Exchange Act subsequent
to the Execution Time that is incorporated by reference therein.

                        1.      Representations and Warranties. The Company
represents and warrants to each Initial Purchaser as set forth below in this
Section 1.

                        (a)   The Preliminary Memorandum, at the date thereof,
did not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the Execution Time
and on the Closing Date, the Final Memorandum did not and will not (and any
amendment or supplement thereto, at the date thereof and at the Closing Date
will not) contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty as to the information
contained in or omitted from the Preliminary Memorandum or the Final Memorandum,
or any amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through the Representatives specifically for inclusion therein.

                        (b)   The Securities satisfy the eligibility
requirements of Rule 144A(d)(3) under the Act.

                        (c)   No registration under the Act of any of the
Securities is required for the offer and sale of the Securities to or by the
Initial Purchasers in the manner contemplated herein and in the Final
Memorandum, including as a result of any general advertising or solicitation
(within the meaning of Regulation D) or any violation of the offering
restrictions of Regulation S.

                        (d)   The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Memorandum will not be, an "investment company" as
defined in the Investment Company Act.

                        (e)   The Company is subject to and in full compliance
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act.

                        (f)   The Company has not paid or agreed to pay to any
person any compensation for soliciting another to purchase any securities of the
Company (except as contemplated in this Agreement).

                        (g)   The Company has not taken, directly or indirectly,
any action designed to or that has constituted or that might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities.

                        (h)   Each of the Company and its significant
subsidiaries as defined under Rule 1-02(w) of Regulation S-X (the "Material
Subsidiaries") has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business as
described in the Final Memorandum, and is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
that requires such qualification, except in each case where the failure to so
qualify or to be in good standing would not have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a "Material
Adverse Effect").

                        (i)   All the outstanding shares of capital stock of
each Material Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable, and, except as otherwise set forth in the Final
Memorandum, all outstanding shares of capital stock of such Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any security interest, claim, lien or
encumbrance.

 

2

--------------------------------------------------------------------------------

 

                        (j)   The statements in the Final Memorandum under the
headings "Description of Notes," "Exchange Offer; Registration Rights" fairly
summarize the matters therein described.

                        (k)   This Agreement has been duly authorized, executed
and delivered by the Company; the Indenture has been duly authorized and,
assuming due authorization, execution and delivery thereof by the Trustee, when
executed and delivered by the Company on the Closing Date, will constitute a
legal, valid, binding instrument enforceable against the Company in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other laws affecting creditors' rights generally from time to time in effect and
to general principles of equity); the Securities have been duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers, will have
been duly executed and delivered by the Company on the Closing Date and will
constitute the legal, valid and binding obligations of the Company entitled to
the benefits of the Indenture (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws affecting creditors' rights generally from time to time
in effect and to general principles of equity); and the Registration Rights
Agreement has been duly authorized by the Company and, when executed and
delivered by the Company on the Closing Date, will constitute the legal, valid,
binding and enforceable instrument of the Company (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or other laws affecting creditors' rights
generally from time to time in effect, to general principles of equity and as
rights to indemnification and contribution may be limited by relevant law and
public policy), provided that no representation is made with respect to Section
8 thereof.

                        (l)   No consent, approval, authorization, filing with
or order of any court or governmental agency or body is required in connection
with the transactions contemplated herein, in the Indenture or in the
Registration Rights Agreement, except as such agreements expressly require, or
such as may be required under the blue sky laws of any jurisdiction in which the
Securities are offered and sold and, in the case of the Registration Rights
Agreement, such as will be obtained under the Act and the Trust Indenture Act.

                        (m)   None of the execution and delivery of the
Indenture, this Agreement or the Registration Rights Agreement, the issuance and
sale of the Securities, or the consummation of any other of the transactions
herein or therein contemplated will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Material Subsidiaries pursuant to, (i) the
charter or by-laws of the Company or any of its Material Subsidiaries; (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject; (iii) any applicable law;
or (iv) any judgment, order or decree of any governmental body, agency or court,
arbitrator or other authority having jurisdiction over the Company or any of its
Material Subsidiaries or any of its or their properties, except in the case of
(ii), (iii) or (iv), such as would not have a Material Adverse Effect.

                        (n)   Neither the Company nor any of its subsidiaries
has sustained since the date of the latest audited financial statements
incorporated by reference in the Final Memorandum any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Final Memorandum; and, since the respective dates as of
which information is given in the Final Memorandum, there has not been any
material change in the common stock or increase in long-term debt of the Company
or any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the financial
position, stockholders' equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Final Memorandum.

                        (o)   The consolidated historical financial statements
and schedules of the Company and its consolidated subsidiaries included or
incorporated by reference in the Final Memorandum present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein).

 

3

--------------------------------------------------------------------------------

 

                        (p)   No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Material Subsidiaries is pending or, to the knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture or the
Registration Rights Agreement, or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the Final
Memorandum.

                        (q)   Neither the Company nor any of its material
subsidiaries (as to (i) and all subsidiaries as to (ii) and (iii)) is in
violation or default of (i) any provision of its charter or bylaws; (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject;
(iii) any applicable law; or (iv) any judgment, order or decree of any
governmental body, agency or court, arbitrator or other authority having
jurisdiction over the Company or any of its Material Subsidiaries or any of its
or their properties, except in the case of (ii), (iii) or (iv), as would not
cause a Material Adverse Effect or as set forth in the Final Memorandum.

                        (r)   Ernst & Young LLP, who have certified certain
financial statements of the Company and its consolidated subsidiaries and
delivered their report with respect to the audited consolidated financial
statements and schedules included or incorporated by reference in the Final
Memorandum, are independent public accountants with respect to the Company
within the meaning of the Act.

                        (s)   The Company has filed all non-U.S., U.S. federal,
state and local tax returns that are required to be filed or has requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect and except as set forth in or contemplated in the
Final Memorandum).

                        (t)   The Company and each of its Material Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Final Memorandum.

                        (u)   No Material Subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary's capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary's property or assets to the
Company or any other subsidiary of the Company, except as described in or
contemplated in the Final Memorandum or as would not materially interfere with
the Company's ability to satisfy its obligations under the Indenture and the
Securities.

                        (v)   The Company and each of its Material Subsidiaries
possess all licenses, certificates, permits and other authorizations issued by
the appropriate U.S. federal, state or non-U.S. regulatory authorities necessary
to conduct their respective businesses, and neither the Company nor any of its
Material Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, if the subject of an unfavorable decision, ruling or finding, would have
a Material Adverse Effect, except as set forth in or contemplated in the Final
Memorandum.

                        (w)   The Company and its subsidiaries on a consolidated
basis maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

4

--------------------------------------------------------------------------------

 

                        (x)   Such system of internal controls over financial
reporting were evaluated for effectiveness and were effective as of December 31,
2004 and since such evaluation, there have been no significant changes in the
system of internal controls over financial reporting or in other systems,
processes or otherwise that could materially adversely affect the system of
internal controls over financial reporting.

                        (y)   The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
have been designed to ensure that material information relating to the Company
and its consolidated subsidiaries is made known to the Company's principal
executive officer and principal financial officer by others within those
entities; such disclosure controls and procedures were effective in all material
respects to perform the functions for which they were established as of the end
of the quarter ended March 31, 2005 and, as of the date hereof, the Company is
not aware of any material weaknesses in such disclosure controls and procedures.

                        (z)   The Company and its subsidiaries are (i) in
compliance with any and all applicable non-U.S., U.S. federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, or liability would not
have a Material Adverse Effect, except as set forth in or contemplated in the
Final Memorandum. Except as set forth in the Final Memorandum, neither the
Company nor any of its subsidiaries is currently named as a "potentially
responsible party" under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

                        (aa)   The Company has no "significant subsidiaries" (as
defined in Rule l-02 of Regulation S-X under the Act).

                        (bb)   The Company has not taken any action or omitted
to take any action (such as issuing any press release relating to any Securities
without an appropriate legend) which may result in the loss by any of the
Initial Purchasers of the ability to rely on any stabilization safe harbor
provided by the Financial Services Authority under the Financial Services and
Markets Act 2000 (the "FSMA"). The Company has been informed of the guidance
relating to stabilization provided by the Financial Services Authority, in
particular in Section MAR 2 Annex 2G of the Financial Services Handbook.

                        (cc)   The Company and its subsidiaries own, possess,
license or have other rights to use on reasonable terms, all patents, trade and
service marks, trade names, copyrights, domain names (in each case including all
registrations and applications to register same), inventions, trade secrets,
technology, know-how, and other intellectual property necessary for the conduct
of the Company's business (collectively, the "Intellectual Property") as now
conducted or as proposed in the Final Memorandum to be conducted. Except as set
forth in the Final Memorandum, (i) the Company owns, or has rights to use under
license, all such Intellectual Property free and clear in all respects of all
adverse claims, liens or other encumbrances; (ii) to the knowledge of the
Company, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company's knowledge, threatened
action, suit, proceeding or claim by any third party challenging the Company's
or its Material Subsidiaries' rights in or to any such Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (iv) there is no pending or, to the Company's knowledge,
threatened action, suit, proceeding or claim by any third party challenging the
validity, scope or enforceability of any such Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; (v) there is no pending or, to the Company's knowledge, threatened
action, suit, proceeding or claim by any third party that the Company or any
subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of any third party, and the Company is
unaware of any other fact which would form a reasonable basis for any such
claim; and (vi) to the knowledge of the Company, there is no valid and
subsisting patent or published patent application that would preclude the
Company, in any material respect, from practicing any such Intellectual
Property, except in the case of each of (i) through (vi), such as would not have
a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------

 

                        (dd)   Since the respective dates as of which
information is given in the Final Memorandum, the clinical studies conducted by
or sponsored by the Company that are described in the Final Memorandum or the
results of which are referred to in the Final Memorandum were and, if still
pending, are being conducted in compliance in all respects with all applicable
U.S. Food and Drug Administration (the "FDA") rules, regulations and policies
except for such noncompliance that would not have a Material Adverse Effect. The
descriptions of the results of such studies in the Final Memorandum are accurate
in all material respects and fairly present the data derived from such studies.
Except as disclosed in the Final Memorandum, the Company has operated and
currently is in compliance in all respects with all applicable FDA rules,
regulations and policies except for such noncompliance that would not have a
Material Adverse Effect. The Company has not received any notices or other
correspondence from the FDA or any other governmental agency requiring the
termination or suspension of any clinical studies that are described in the
Final Memorandum or the results of which are referred to in the Final Memorandum
which termination or suspension could reasonably be expected to have a Material
Adverse Effect.

                        Any certificate signed by any officer of the Company and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company, as to matters covered thereby, to each Initial
Purchaser.

                        2.      Purchase and Sale. Subject to the terms and
conditions and in reliance upon the representations and warranties herein set
forth, the Company agrees to sell to each Initial Purchaser, and each Initial
Purchaser agrees, severally and not jointly, to purchase from the Company, (a)
at a purchase price of 99.642% of the principal amount thereof the principal
amount of the 2010 Notes set forth opposite such Initial Purchaser's name in
Schedule I hereto, (b) at a purchase price of 99.487% of the principal amount
thereof the principal amount of the 2015 Notes set forth opposite such Initial
Purchaser's name in Schedule I hereto, (c) at a purchase price of 98.975% of the
principal amount thereof the principal amount of the 2035 Notes set forth
opposite such Initial Purchaser's name in Schedule I hereto.

                        3.      Delivery and Payment. Delivery of and payment
for the Securities shall be made at 10:00 A.M., New York City time, on July 18,
2005, or at such time on such later date not more than three Business Days after
the foregoing date as the Representatives shall designate, which date and time
may be postponed by agreement between the Representatives and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the "Closing Date"). Delivery of the Securities
shall be made to the Representatives for the respective accounts of the several
Initial Purchasers against payment by the several Initial Purchasers through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. Delivery of the Securities sold pursuant to Clauses 4(b)(i) shall
be made through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct. Certificates for such Securities shall
be registered in the name of Cede & Co., as nominee of the Depositary Trust
Company. The Company agrees to have the Securities available for inspection by
the Representatives in New York, New York, not later than 1:00 PM on the
Business Day prior to the Closing Date.

                        4.      Offering by Initial Purchasers.  (a)  Each
Initial Purchaser acknowledges that the Securities have not been and will not be
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons, except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Act.

                        (b)   Each Initial Purchaser, severally and not jointly,
represents and warrants to and agrees with the Company that:

          (i)   it has not offered or sold, and will not offer or sell, any
Securities within the United States or to, or for the account or benefit of,
U.S. persons (x) as part of their distribution at any time or (y) otherwise
until 40 days after the later of the commencement of the offering and the date
of closing of the offering except:

(A)    to those it reasonably believes to be "qualified institutional buyers"
(as defined in Rule 144A under the Act); or

 

6

--------------------------------------------------------------------------------

 

            (B)    in accordance with Rule 903 of Regulation S;

          (ii)   neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of Regulation
D) in the United States;

          (iii)   in connection with each sale pursuant to Section 4(b)(i)(A),
it has taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale is being made in reliance on Rule 144A;

          (iv)   neither it, nor any of its Affiliates nor any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities;

          (v)   it has not entered and will not enter into any contractual
arrangement with any distributor (within the meaning of Regulation S) with
respect to the distribution of the Securities, except with its affiliates or
with the prior written consent of the Company;

          (vi)   it and its Affiliates have complied and will comply with the
offering restrictions requirement of Regulation S;

          (vii)   at or prior to the confirmation of sale of Securities (other
than a sale of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it
shall have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the "Act") and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Additional restrictions on the offer and sale of the Securities
are described in the offering memorandum for the Securities. Terms used in this
paragraph have the meanings given to them by Regulation S."

          (viii)   it has not offered or sold and, prior to the date six months
after the date of issuance of the Securities, will not offer or sell any
Securities to persons in the United Kingdom except to persons whose ordinary
activities involve them in acquiring, holding, managing or disposing of
investments (as principal or as agent) for the purposes of their businesses or
otherwise in circumstances which have not resulted and will not result in an
offer to the public in the United Kingdom within the meaning of the Public
Offers of Securities Regulations 1995;

          (ix)   it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Securities
in, from or otherwise involving the United Kingdom;

          (x)   it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of section 21 of the FSMA)
received by it in connection with the issue or sale of any Securities, in
circumstances in which section 21(1) of the FSMA does not apply to the Company;

          (xi)   it is an "accredited investor" (as defined in Rule 501(a) of
Regulation D); and

 

7

--------------------------------------------------------------------------------

 

          (xii)   it will not offer, sell or deliver any of the Securities in
any jurisdiction outside the United States except under circumstances that will
result in compliance with applicable securities laws thereof, except as would
not have a material adverse effect on the Company or the transactions
contemplated hereby.

                        5.      Agreements. The Company agrees with each Initial
Purchaser that:

                        (a)   The Company will furnish to each Initial Purchaser
and to counsel for the Initial Purchasers, without charge, during the period
referred to in paragraph (c) below, as many copies of the Final Memorandum and
any amendments and supplements thereto as they may reasonably request.

                        (b)   During the period referred to in Section 5(c)
below, but in no event later than nine months following the Closing Date, the
Company will not amend or supplement the Final Memorandum, other than by filing
documents under the Exchange Act that are incorporated by reference therein, if
after reasonable notice (unless with respect to Item 7.01 or 8.01 Current
Reports on Form 8-K, time does not so permit under applicable law), the
Representatives reasonably object; provided, however, that, prior to the
completion of the distribution of the Securities by the Initial Purchasers (as
determined by the Representatives), the Company will not file any document under
the Exchange Act that is incorporated by reference in the Final Memorandum
unless, prior to such proposed filing, the Company has furnished the
Representatives with a copy of such document for their review and the
Representatives have not reasonably objected to the filing of such document. The
Company will promptly advise the Representatives when any document filed under
the Exchange Act that is incorporated by reference in the Final Memorandum shall
have been filed with the Commission.

                        (c)   If at any time prior to the completion of the sale
of the Securities by the Initial Purchasers (as reasonably determined by the
Representatives), any event occurs as a result of which the Final Memorandum, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it should be necessary to amend or supplement the Final
Memorandum to comply with applicable law, the Company will promptly (i) notify
the Representatives of any such event; (ii) subject to the requirements of
paragraph (b) of this Section 5, prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Final Memorandum to the several Initial Purchasers
and counsel for the Initial Purchasers without charge in such quantities as they
may reasonably request.

                        (d)   The Company will arrange, if necessary, for the
qualification of the Securities for sale by the Initial Purchasers under the
laws of such jurisdictions as the Representatives may designate and will
maintain such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities or subject itself to
taxation or qualify as a dealer in securities, in any jurisdiction where it is
not now so subject. The Company will promptly advise the Representatives of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.

                        (e)   The Company will not, and will not permit any of
its controlled Affiliates to, resell any Securities that have been acquired by
any of them during the period from the Closing Date until the passage of two
years thereafter.

                        (f)   None of the Company, its controlled Affiliates, or
any person acting on its or their behalf will, directly or indirectly, make
offers or sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act other than as contemplated by the Registration Rights Agreement.

 

8

--------------------------------------------------------------------------------

 

                        (g)   None of the Company, its controlled Affiliates, or
any person acting on its or their behalf will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States and
none of the Company, its Affiliates, or any person acting on its or their behalf
will engage in any directed selling efforts with respect to the Securities, and
each of them will comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

                        (h)   So long as any of the Securities are "restricted
securities" within the meaning of Rule 144(a)(3) under the Act, the Company
will, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Act. This covenant is intended to be for the benefit of the
holders, and the prospective purchasers designated by such holders, from time to
time of such restricted securities.

                        (i)   The Company will cooperate with the
Representatives and use its reasonable best efforts to permit the Securities to
be eligible for clearance and settlement through The Depository Trust Company.

                        (j)   The Company will not for a period of 60 days
following the Execution Time, without the prior written consent of Citigroup and
Goldman, Sachs, offer, sell or contract to sell, or otherwise dispose of (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by the Company or any
Affiliate of the Company or any person in privity with the Company or any
Affiliate of the Company), directly or indirectly, or announce the offering of,
any debt securities issued or guaranteed by the Company (other than the
Securities).

                        (k)   The Company will not take, directly or indirectly
(excluding any action of the Initial Purchasers), any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

                        (l)   The Company agrees to pay the costs and expenses
relating to the following matters:  (i) the issuance of the Securities and the
fees of the Trustee; (ii) the preparation, printing or reproduction of the
Preliminary Memorandum and the Final Memorandum and each amendment or supplement
to either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the Preliminary Memorandum and the Final Memorandum, and all
amendments or supplements to either of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Securities;
(iv) the preparation, printing, authentication, issuance and delivery of
certificates for the Securities; (v) any stamp or transfer taxes in connection
with the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of any blue sky memorandum and all other agreements
or documents printed (or reproduced) and delivered in connection with the
offering of the Securities; (vii) any registration or qualification of the
Securities for offer and sale under the securities or blue sky laws of the
several states and any other jurisdictions specified pursuant to Section 5(d)
(including filing fees and the reasonable fees and expenses of counsel for the
Initial Purchasers relating to such registration and qualification); (viii)
admitting the Securities for trading in the PORTAL Market; (ix) the
transportation and other expenses incurred by or for the Company in connection
with presentations to prospective purchasers of the Securities; (x) the fees and
expenses of the Company's accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (xi) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder.

                        (m)   The Company will, for a period of twelve months
following the Execution Time, if the Company is a public company, furnish to the
Representatives (i) all reports or other communications (financial or other)
generally made available to stockholders, and deliver such reports and
communications to the Representatives as soon as they are available, unless such
documents (A) are furnished to or filed with the Commission or any securities
exchange on which any class of securities of the Company is listed and generally
made available to the public or (B) are made available through the Company's
website.

 

9

--------------------------------------------------------------------------------

 

                        (n)   The Company will not take any action or omit to
take any action (such as issuing any press release relating to any Securities
without an appropriate legend) which may result in the loss by any of the
Initial Purchasers of the ability to rely on any stabilization safe harbor
provided by the Financial Services Authority under the FSMA.

                        (o)   The Company acknowledges and agrees that (i) the
purchase and sale of the Securities pursuant to this Agreement is an
arm's-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other, (ii) in connection therewith and
with the process leading to such transaction each Initial Purchaser is acting
solely as a principal and not the agent or fiduciary of the Company, (iii) no
Initial Purchaser has assumed an advisory or fiduciary responsibility in favor
of the Company with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company on other matters) or any other obligation to
the Company except the obligations expressly set forth in this Agreement and
(iv) the Company has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Company agrees that it will not claim that the
Initial Purchasers, or any of them, has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to the Company, in connection
with such transaction or the process leading thereto.

                        6.   Conditions to the Obligations of the Initial
Purchasers. The obligations of the Initial Purchasers to purchase the Securities
shall be subject to the accuracy of the representations and warranties of the
Company contained herein at the Execution Time and the Closing Date, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

                        (a)   The Company shall have requested and caused Wilson
Sonsini Goodrich & Rosati, outside counsel for the Company, to furnish to the
Representatives its opinion, dated the Closing Date and addressed to the
Representatives, in the form attached hereto as Exhibit A, further relying on
certificates of officers of the Company and others and containing assumptions,
qualifications, and exemptions as are customary in transactions of this type.

                        (b)   Stephen G. Juelsgaard, Esq., General Counsel of
the Company, shall have furnished to the Representatives his opinion, dated the
Closing Date and addressed to the Representatives, in the form attached hereto
as Exhibit B further relying on certificates of officers of the Company and
others and containing assumptions, qualifications, and exemptions as are
customary in transactions of this type.

                        (c)   The Representatives shall have received from
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Initial Purchasers,
such opinion or opinions, dated the Closing Date and addressed to the
Representatives, further relying on certificates of officers of the Company and
others and containing assumptions, qualifications, and exemptions as are
customary in transactions of this type with respect to the issuance and sale of
the Securities, the Indenture, the Registration Rights Agreement, the Final
Memorandum (as amended or supplemented at the Closing Date) and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

                        (d)   The Company shall have furnished to the
Representatives a certificate of the Company, signed by (x) the President or
General Counsel, and (y) the principal financial or accounting officer of the
Company, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Final Memorandum, any amendment or
supplement to the Final Memorandum and this Agreement and that:

          (i)   the representations and warranties of the Company in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and

 

10

--------------------------------------------------------------------------------

 

          (ii)   since the date of the most recent financial statements included
or incorporated by reference in the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Final Memorandum.

                        (e)   At the Execution Time and at the Closing Date, the
Company shall have requested and caused Ernst & Young LLP to furnish to the
Representatives letters, dated respectively as of the Execution Time and as of
the Closing Date, in form and substance satisfactory to the Representatives,
confirming that they are independent accountants within the meaning of the
Exchange Act and the applicable rules and regulations thereunder and stating in
effect that:

          (i)   in their opinion the audited financial statements and financial
statement schedules included or incorporated by reference in the Final
Memorandum and reported on by them comply as to form with the applicable
accounting requirements of Regulation S-X; and

          (ii)   on the basis of a reading of the latest unaudited financial
statements made available by the Company and its subsidiaries; their limited
review in accordance with the standards established under Statement on Auditing
Standards No. 100 of the unaudited interim financial information for the
three-month period ended March 31, 2005; carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the stockholders, directors and the Audit, Compensation,
Corporate Governance, Executive and Nominations committees of the Company and
the Subsidiaries; and inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and its
subsidiaries as to transactions and events subsequent to December 31, 2004,
nothing came to their attention which caused them to believe that:

(A)   any unaudited financial statements included on Form 10-Q and incorporated
by reference in the Final Memorandum do not comply as to form with applicable
accounting requirements of Regulation S-X and with the published rules and
regulations of the Commission with respect to financial statements included or
incorporated by reference in quarterly reports on Form 10 Q under the Exchange
Act; and said unaudited financial statements are not in conformity with
generally accepted accounting principles applied on a basis substantially
consistent with that of the audited financial statements included or
incorporated by reference in the Final Memorandum; or

(B)   with respect to the period subsequent to March 31, 2005, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long term debt of the Company and its subsidiaries or common
stock of the Company, other accrued liabilities or litigation-related and other
long-term liabilities or decreases in the total stockholders' equity of the
Company, as compared with the amounts shown on the March 31, 2005 consolidated
balance sheet included or incorporated by reference in the Final Memorandum, or
for the period from April 1, 2005 to such specified date there were any
decreases, as compared with the corresponding period in the preceding quarter in
total operating revenues or income before taxes and cumulative effect of
accounting change, net income, operating margin or per share amounts of net
earnings of the Company and its subsidiaries, except in all instances for
changes or decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by the Company as to the significance thereof
unless said explanation is not deemed necessary by the Representatives.

 

11

--------------------------------------------------------------------------------

 

          (iii)   they have performed certain other specified procedures as a
result of which they determined that certain information of an accounting,
financial or statistical nature (which is limited to accounting, financial or
statistical information derived from the general accounting records of the
Company and its subsidiaries) set forth in the Final Memorandum, including the
information set forth under the caption "Summary Financial Data" in the Final
Memorandum, the information included or incorporated by reference in Items 1, 6,
7 and 11 of the Company's Annual Report on Form 10 K, incorporated by reference
in the Final Memorandum, the information included in the "Management's
Discussion and Analysis of Financial Condition and Results of Operations"
included or incorporated by reference in the Company's Quarterly Reports on Form
10-Q, incorporated by reference in the Final Memorandum, the Current Reports on
Form 8-K filed with the Commission on January 10, February 24, April 11, April
20, June 15 and June 22, 2005 incorporated by reference in the Final Memorandum
and the information included under the caption "Compensation of Named Executive
Officers" in the Company's Definitive Proxy Statement filed with the Commission
on March 11, 2005 incorporated by reference in the Final Memorandum agrees with
the accounting records of the Company and its subsidiaries, excluding any
questions of legal interpretation.

                        All references in this Section 6(d) to the Final
Memorandum include any amendment or supplement thereto at the date of the
applicable letter.

                        (f)   Subsequent to the Execution Time or, if earlier,
the dates as of which information is given in the Final Memorandum (exclusive of
any amendment or supplement thereto), there shall not have been (i) any adverse
change or decrease specified in the letter or letters referred to in paragraph
(d) of this Section 6; or (ii) any adverse change, or any development involving
a prospective change, in or affecting the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Final
Memorandum (exclusive of any amendment or supplement thereto), the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Final Memorandum (exclusive of any amendment
or supplement thereto).

                        (g)   The Securities shall be eligible for clearance and
settlement through The Depository Trust Company.

                        (h)   Subsequent to the Execution Time, there shall not
have been any decrease in the rating of any of the Company's securities by any
"nationally recognized statistical rating organization" (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

                        (i)   The Registration Rights Agreement, in form and
substance consistent with the summary description contained in the Final
Offering Memorandum and otherwise reasonably acceptable to the Company and the
Representatives, shall have been executed by the Company and delivered to the
Representatives.

                        (j)   Prior to the Closing Date, the Company shall have
furnished to the Representatives such further customary certificates and
documents as the Representatives may reasonably request.

                        If any of the conditions specified in this Section 6
shall not have been fulfilled when and as provided in this Agreement, or if any
of the opinions and certificates mentioned above or elsewhere in this Agreement
shall not be reasonably satisfactory in form and substance to the
Representatives and counsel for the Initial Purchasers, this Agreement and all
obligations of the Initial Purchasers hereunder may be cancelled at, or at any
time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

 

12

--------------------------------------------------------------------------------

 

                        The documents required to be delivered by this Section 6
will be delivered at the office of counsel for the Company, at 650 Page Mill
Road, Palo Alto, California 94304, on the Closing Date.

                        7.      Reimbursement of Expenses. If the sale of the
Securities provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 6 hereof is not
satisfied, because of any termination pursuant to Section 10 hereof and a
similar transaction in which the Representatives act in similar capacities is
not consummated within 90 days of the date of this Agreement, or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally through Citigroup on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.

                        8.      Indemnification and Contribution.  (a)  The
Company agrees to indemnify and hold harmless each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each Initial Purchaser
and each person who controls any Initial Purchaser within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Final Memorandum or in any amendment or
supplement thereto or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Memorandum, the Final Memorandum or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Initial Purchaser through the
Representatives specifically for inclusion therein. This indemnity agreement
will be in addition to any liability that the Company may otherwise have.

                        (b)   Each Initial Purchaser severally, and not jointly,
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser through the Representatives
specifically for inclusion in the Preliminary Memorandum, the Final Memorandum
or in any amendment or supplement thereto. This indemnity agreement will be in
addition to any liability that any Initial Purchaser may otherwise have. Each of
the parties hereto acknowledges that (i) the statements set forth in the last
paragraph of the cover page and (ii), under the heading "Plan of Distribution,"
the fourteenth paragraph in the Preliminary Memorandum and the Final Memorandum
constitute the only information furnished in writing by or on behalf of the
Initial Purchasers for inclusion in the Preliminary Memorandum, the Final
Memorandum or in any amendment or supplement thereto.

                        (c)   Promptly after receipt by an indemnified party
under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party's choice at the indemnifying party's expense
to represent the indemnified party in any action for which

 

13

--------------------------------------------------------------------------------

 

indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party's election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle, compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any indemnified party.

                        (d)   In the event that the indemnity provided in
paragraph (a) or (b) of this Section 8 is unavailable to or insufficient to hold
harmless an indemnified party for any reason, the Company and the Initial
Purchasers severally agree to contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with investigating or defending any loss, claim, damage, liability
or action) (collectively "Losses") to which the Company and one or more of the
Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Initial Purchasers on the other from the offering of the Securities; provided,
however, that in no case shall any Initial Purchaser be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Company and the Initial Purchasers severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Initial Purchasers on
the other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Company shall be deemed to be equal to the total proceeds (net
of the Initial Purchasers' discount) from the offering (before deducting
expenses) received by it, and benefits received by the Initial Purchasers shall
be deemed to be equal to the total purchase discounts and commissions. Relative
fault shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Initial Purchasers on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Initial Purchasers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation that
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company within the meaning of either
the Act or the Exchange Act and each officer and director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

                        9.      Default by an Initial Purchaser. If any one or
more Initial Purchasers shall fail to purchase and pay for any of the Securities
agreed to be purchased by such Initial Purchaser hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Initial

 

14

--------------------------------------------------------------------------------

 

Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representatives shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.

                        10.      Termination. This Agreement shall be subject to
termination in the absolute discretion of the Representatives, by notice given
to the Company prior to delivery of and payment for the Securities, if at any
time prior to such time (i) trading in the Company's Common Stock shall have
been suspended by the Commission or the New York Stock Exchange or trading in
securities generally on the New York Stock Exchange shall have been suspended or
limited or minimum prices shall have been established on such exchange; (ii) a
banking moratorium shall have been declared either by U.S. federal or New York
State authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; or (iii) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war or other calamity or crisis or any change
in financial, political or economic conditions in the United States or
elsewhere, the effect of which is such as to make it, in the sole judgment of
the Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Final Memorandum (exclusive of
any amendment or supplement thereto).

                        11.      Representations and Indemnities to Survive. The
respective agreements, representations, warranties, indemnities and other
statements of the Company or its officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Company or any of the indemnified persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Securities.
The provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

                        12.      Notices. All communications hereunder will be
in writing and effective only on receipt, and, if sent to the Representatives,
will be mailed, delivered or telefaxed to the Citigroup General Counsel (fax
no.:  (212) 816 7912) and confirmed to Citigroup at 388 Greenwich Street, New
York, New York 10013, Attention:  General Counsel and to Goldman, Sachs & Co.,
85 Broad Street, New York, New York, 10004, Attention: Registration Department;
or, if sent to the Company, will be mailed, delivered or telefaxed to (650)
225-6978 and confirmed to it at 1 DNA Way, South San Francisco, CA 94080-4990,
attention of the Legal Department.

                        13.      Successors. This Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the indemnified persons referred to in Section 8 hereof and their
respective successors, and, except as expressly set forth in Section 5(h)
hereof, no other person will have any right or obligation hereunder.

                        14.      Applicable Law. This Agreement will be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed within the State of New York. The parties
hereto each hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the transactions
contemplated hereby.

                        15.      Counterparts. This Agreement may be signed in
one or more counterparts, each of which shall constitute an original and all of
which together shall constitute one and the same agreement.

 

15

--------------------------------------------------------------------------------

 

                        16.      Other Agreements. The agreement supersedes all
prior agreements and understandings (whether written or oral) between the
Company and the Initial Purchasers, or any of them, with respect to the subject
matter hereof.

                        17.      Headings. The section headings used herein are
for convenience only and shall not affect the construction hereof.

                        18.      Definitions. The terms that follow, when used
in this Agreement, shall have the meanings indicated.

                        "Act" shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.

                        "Affiliate" shall have the meaning specified in Rule
501(b) of Regulation D.

                        "Business Day" shall mean any day other than a Saturday,
a Sunday or a legal holiday or a day on which banking institutions or trust
companies are authorized or obligated by law to close in The City of New York.

                        "Citigroup" shall mean Citigroup Global Markets Inc.

                        "Code" shall mean the Internal Revenue Code of 1986, as
amended.

                        "Commission" shall mean the Securities and Exchange
Commission.

                        "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder.

                        "Execution Time" shall mean the date and time that this
Agreement is executed and delivered by the parties hereto.

                        "Goldman, Sachs" shall mean Goldman, Sachs & Co.

                        "Investment Company Act" shall mean the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
promulgated thereunder.

                        "NASD" shall mean the National Association of Securities
Dealers, Inc.

                        "Regulation D" shall mean Regulation D under the Act.

                        "Regulation S" shall mean Regulation S under the Act.

                        "Trust Indenture Act" shall mean the Trust Indenture Act
of 1939, as amended, and the rules and regulations of the Commission promulgated
thereunder.

 

16

--------------------------------------------------------------------------------

 

                        If the foregoing is in accordance with your
understanding of our agreement, please sign and return to us the enclosed
duplicate hereof, whereupon this letter and your acceptance shall represent a
binding agreement between the Company and the several Initial Purchasers.




   

Very truly yours,

         

Genentech, Inc.

                 

By:

/s/DAVID A. EBERSMAN      

   

Name:

David A. Ebersman      

   

Title:

Senior Vice President and
Chief Financial Officer

               

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

           

Citigroup Global Markets Inc.
Goldman, Sachs & Co.

           

By:

Citigroup Global Markets Inc.

           

By:

/s/GERARD L. EASTMAN, JR.      

   

  Name:

Gerard L. Eastman, Jr.

   

  Title:

Managing Partner

                   

GOLDMAN, SACHS & CO.

           

BY:

/s/GOLDMAN, SACHS & CO.      

     

   (Goldman, Sachs & Co.)

                   

For themselves and the other several Initial
Purchasers named in Schedule I to
the foregoing Agreement.

   

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 




Initial Purchasers

 

Principal
Amount of
2010 Notes to
be Purchased

 

Principal
Amount of
2015 Notes to
be Purchased

 

Principal
Amount of
2035 Notes to
be Purchased















Citigroup Global Markets Inc.

 

$187,500,000 

 

375,000,000 

 

187,500,000 

Goldman, Sachs & Co.

 

187,500,000 

 

375,000,000 

 

187,500,000 

BNP Paribas Securities Corp

 

37,500,000 

 

75,000,000 

 

37,500,000 

Credit Suisse First Boston LLC

 

37,500,000 

 

75,000,000 

 

37,500,000 

J.P. Morgan Securities Inc.

 

12,500,000 

 

25,000,000 

 

12,500,000 

Lehman Brothers Inc

 

12,500,000 

 

25,000,000 

 

12,500,000 

Morgan Stanley & Co. Incorporated

 

12,500,000 

 

25,000,000 

 

12,500,000 

UBS Securities LLC

 

12,500,000 

 

25,000,000 

 

12,500,000 















Total

 

$500,000,000 

 

$1,000,000,000 

 

$500,000,000 











































 

A-1

--------------------------------------------------------------------------------

 